COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jefferson County, Texas v. Ellarene Farris, Individually and as
                          Personal Representative of the Heirs and Estate of James Farris

Appellate case number:    01-17-00493-CV

Trial court case number: 2005-09580

Trial court:              11th District Court of Harris County

       On February 12, 2018, appellant Jefferson County filed a motion for leave to file a
supplemental brief raising a new jurisdictional issue. In particular, Jefferson County contends
that Farris failed to comply with the notice provision of the Texas Tort Claims Act. See TEX.
CIV. PRAC. & REM. CODE § 101.101. The County argues that failure to provide this notice
deprived the trial court of subject-matter jurisdiction. The County apparently has not raised this
argument previously, either in the trial court or on appeal.
        “Subject-matter jurisdiction cannot be created by waiver, and parties may raise
challenges to subject-matter jurisdiction for the first time on appeal.” Clint Indep. Sch. Dist. v.
Marquez, 487 S.W.3d 538, 558 (Tex. 2016). Accordingly, we grant Jefferson County’s motion
for leave to file its supplemental brief.
       The court requests a response to the County’s supplemental brief of February 12, 2018,
which is due no later than April 2, 2018.


       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court

Panel consists of Justices Jennings, Massengale, and Caughey.

Date: March 1, 2018